Title: Thomas Jefferson to Hugh Nelson, 2 April 1812
From: Jefferson, Thomas
To: Nelson, Hugh


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 2. 12.
          Your letter of Mar. 22. has been duly recieved. by this time a printed copy of my MS. respecting the Batture has I hope been laid on your desk, by which you will percieve that the MS. itself has been recieved long enough to have been sent to N. York, printed, and returned to Washington.
          
		     
		  On the subject of the omission of the officers of the Virginia state line in the provisions & reservations of the cession to Congress my memory enables me to say nothing more than that it was not through inattention as I believe, but the result of compromise. but of this the President, who was then in Congress when the arrangement was settled, can give the best account.
			 I had
			 nothing to do but to execute a deed according to that arrangement made previous to my being a member. Colo Monroe being a member with me, is more likely to remember what passed at that time.
			 but the best resource for explanation of every thing we did is in
			 our
			 weekly correspondence with the Governor of Virginia which I suppose is still among the Executive records. we made it a point to write a letter to him every week, either jointly, or individually by turns.
		  
          
		  You request me to state the public sentiment of our part of the country as to war & the taxes. you know I do not go out much. my own house & our court yard are the only places where I see my fellow citizens. as far as I can judge in this limited sphere, I think all regret that there is cause for war, but all consider it as now necessary, and would I think disapprove of a much longer delay of the Declaration of it. as to the taxes, they expect to meet them, would be unwilling to have them postponed; and are only dissatisfied with some of the subjects of taxation: that is to say the stamp tax & excise. to the former I have not seen a man who is not totally irreconcilable. if the latter could be collected from those who buy to sell again, so as to prevent domiciliary visits by the officers I think it would be acceptable & I am 
                  
                   sure a wholesome tax. I am persuaded the Secretary of the Treasury is mistaken in supposing so immense a deduction from the duties on imports. we shall make little less to sell than we do now, for no one will let his lands be idle; and consequently we
			 shall export not much less; and expects 
                  expect returns. some part will be taken on the export & some on the import. but taking into account the advance
			 of prices, that revenue will not fall so far short as he thinks; and I have no doubt might be counted on to make good the entire suppression of the stamp tax. yet, altho’ a very disgusting pill,
			 I
			 think there can be no question the people will swallow it, if their representatives determine on it. I get these sentiments mostly from those who are more in the habit of intercourse with the people than I am myself. Accept the assurance of my great esteem & respect
          
            Th:
            Jefferson
        